DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on August 25, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to recite a medical container consisting of a cyclic olefin-based resin composition. In light of Applicant’s amendment, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claim(s) 1, 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2004-359798, based on machine English translation) (Fujita’798) in view of Epple et al (US 5,359,001), Tsunogae et al (US 2009/0221750) and Hirose et al (US 2002/0197499), as evidenced by Moriya et al (US 4,918,133).

5. Fujita’798 discloses an olefin block polymer based on amorphous and crystalline cycloolefin units (p. 1, lines 5-6 of the translation), comprising blocks of C2-30 alpha-olefins and of a cyclic-olefin, preferably a block copolymer comprising ethylene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene units and a block copolymer of ethylene and norbornene (Derwent Abstract, p.2, lines 1-15; p. 5, lines 1-16 of the translation),
wherein block 1 comprises cyclic olefin concentration of more than 0 to less than 50%mol, preferably 5-20%mol, and the cyclic olefin in block 2 of more than 10 to less than 60%mol, preferably 40-50%mol (Derwent Abstract; p. 5, lines 5-14), having MWD of more than 1 to 1.8 (Derwent Abstract, as to instant claim 1).
Given the cycloolefin in block 1 is present in amount of 5-20%mol, and the cycloolefin in block 2 is present in amount of 40-50%mol, therefore, the cycloolefin in block 2 appears to be present in higher amount, such as 5%mol or more, than in block 1, and the ethylene appears to be present in block 1 in higher amount than in block 2 (as to instant claim 1). It is noted that block 1 of Fujita’798 appears to correspond to “second segment” of instant claims and block 2 of Fujita’798 appears to correspond to “first segment” of instant claims.

6.  The block copolymer is produced by polymerization in the presence of the catalyst having the formula (IV-j) shown below:


    PNG
    media_image1.png
    145
    307
    media_image1.png
    Greyscale

Wherein A is oxygen, M is transition metal of Group 3-11 of the Periodic Table; R71-R77 are hydrogen or a ring (p. 17, lines 1-19, [0157]-[0161]).

7. It is noted that the copolymer exemplified in instant invention is an copolymer of ethylene with tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, polymerized in the presence of a catalyst corresponding to the general formula (IV-j) shown above and the general formula for used catalyst (formula (I) of instant specification) is the same as the general formula (IV-j) above  (see [0047], [0177]-[0180] of instant specification).

8. The examples provided in Fujita’798 are based on a block copolymer of ethylene and norbornene, and the examples show the presence of two glass transition temperatures: at 20ºC and 123ºC (p. 26, Example 3 of the translation). Thus, the block copolymer of Fujita’798 comprising two different ethylene-norbornene blocks having different content of cycloolefin and ethylene units, is showing two different glass transition temperatures. 
It is noted that instant specification further recites norbornene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene as particularly preferable cyclic olefins (p. 17, lines 19-21 of instant specification).

9. Though Fujita’798 does not explicitly recite and exemplify the block copolymers, such as a copolymer of ethylene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, and copolymer of ethylene and norbornene having two glass transition (Tg) temperatures, one Tg in the range of 0-30ºC and the other Tg -in the range of 129-160ºC, since the block copolymers cited as preferable in Fujita’798 are essentially the same as those claimed and exemplified in instant invention, i.e. i) a block copolymer of ethylene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene, or a block copolymer of ethylene and norbornene, having the relative amounts of the ethylene and the cycloolefin units in each of the blocks that are overlapping with the ranges of those as claimed in instant invention,  ii) is having MWD in the range of 1-1.6, iii) is produced by polymerization in the presence of substantially the same catalyst system as that disclosed in instant invention, and iv) the block cycloolefin copolymer that is exemplified by Fujita’798 (i.e. ethylene-norbornene copolymer) is having two glass transition temperatures at 20ºC and at 123ºC and MWD of 1.32, therefore, the block copolymer of ethylene and tetracyclo(4.4.0.1 2,5.1 7,10) 3-dodecene or block copolymer of ethylene and norbornene of Fujita’798 would be reasonably expected to comprise the same properties as those disclosed and claimed in instant invention, including the presence of two glass transition temperatures: one Tg in the range of 0-30ºC and the other Tg -in the range of 129-160ºC and MWD in the range of 1-1.6, or having the properties in the ranges overlapping with those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10. Referring to Example 3 Synthesis of Prepolymer and Example 3 of Fujita’798, it is noted that:
i) in the Synthesis of Prepolymer step, the ethylene-norbornene copolymer containing 20%mol of norbornene was obtained using 0.5g of norbornene, and thereby such polymer is having 20%mol of norbornene and 80%mol of ethylene;
ii) in Example 3, the same steps as used for Synthesis of Prepolymer were repeated, i.e. using 0.5 g of norbornene, followed by addition of as much as 10 g of norbornene.
Thus, in the first step of Example 3, a lower norbornene content-block appears to be produced having 20%mol of norbornene, 80%mol of ethylene and Tg of 20ºC.
In the second step of Example 3, a higher norbornene content- block was obtained by addition of 10g of norbornene to produce the block copolymer having the overall norbornene content of 31%mol (Example 3).
Assuming the higher norbornene content- block comprises 50%mol of norbornene (as cited on page 5, lines 10-12 of the translation), the lower norbornene content- block comprises 20%mol of norbornene and the overall block copolymer of Example 3 is having 31%mol of norbornene (Example 3), therefore, the lower norbornene content-block and the higher norbornene content- block in the specific Example 3 appear to be used in a mass ratio of about 60:40, or in any case within the mass ratio 10:90 to 80:20 as claimed in instant invention or having values in a range overlapping with such mass ratio 10:90 to 80:20 range as well (as to instant claims 1). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, a) the relative amounts of the lower cycloolefin content-block and the higher cyclolefin content- block in the overall block copolymer, and b) the relative amounts of the ethylene and cycloolefin comonomers in each of the blocks, so to produce the final block polymer and composition having a desired combination of properties such as specifically desired two glass transition temperatures, and thereby level of brittleness, depending on the desired end-used of the copolymer and the compositions comprising said copolymer, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12.  As to instant claim 5, though Fujita’798 does not explicitly recite intrinsic viscosity of the polymer,
a) the Mw of the block copolymer of Fujita’798 is 5,000-1,000,000 (p. 5, lines 27-30 of the translation);
b) Mw of the copolymer A) of instant invention is 10,000-500,000; intrinsic viscosity of 0.05-10 dl/g ([0022], [0045] of instant specification); exemplified copolymer is having intrinsic viscosity of 1.68 dl/g at Mw of 359,000 (Example 2);
c) both Mw and intrinsic viscosity are characteristics of molecular weight of the polymer, 
d) the values for Mw of the copolymer of Fujita’798 and that as claimed in instant invention are overlapping,
therefore, the block copolymer of Fujita’798 would be reasonably expected to have intrinsic viscosity in the range of 0.05-10 dl/g as well, especially since the claimed range for intrinsic viscosity is very broad. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. Fujita’798 does not explicitly recite the two glass transition temperatures of the ethylene-norbornene copolymer being in the range of 0-30ºC and in the range of 129-160ºC, the copolymer being used in combination with other cycloolefin copolymers and the composition being used as the only composition for making medical containers such as syringe.

14. However, 
1)  Epple et al discloses polymer blend for making molded articles (col. 22, lines 23-25), comprising:
    A) 0-95 pbw of a cycloolefin copolymer comprising ethylene and a cycloolefin unit of formulae I-VI below, having glass transition temperature of 100-240ºC (col. 5, line 50-col. 6, line 55, Table 2, col. 7, lines 26-30; as to instant claim 6), and
    B) 0.1-99 pbw of a block copolymer having different proportions of monomer units in different blocks, the block copolymer comprising:
    a) 0.1-95%wt of a cycloolefin and
    c) 0-99%wt of acyclic monomer (col. 2, lines 35-45, 52-60), 
    specifically ethylene-norbornene block copolymer (col. 11, lines 14-20);
 the block copolymer having MWD of less than 2 (col. 2, lines 64-66), the polymerization conditions are cited as being chosen such that MWD of the blocks being almost 1 in order to obtain cycloolefin block copolymers of high purity and high structural uniformity (col. 10, lines 27-33); and 
wherein the specifically exemplified ethylene-norbornene copolymer is having two Tg values: at 25.1ºC and 152.8ºC (C2 in Table 3).
The compounds of Formulae I-VI are shown below (col. 5, line55-col. 6, line30):

    PNG
    media_image2.png
    192
    329
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    188
    319
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    330
    media_image4.png
    Greyscale

The block copolymer component B) is acting as a phase mediator in said blend (Abstract), provides compositions having excellent stress at yield and elongation at break (col. 22, lines 25-60).
As to instant claim 6, the ethylene-cycloolefin copolymer A) in the composition of Epple et al is having Tg of 100-240ºC (col. 7, lines 29-30). Though Epple et al does not explicitly recite softening temperature of said copolymer A), as evidenced by Moriya et al, the copolymers of ethylene with cycloolefins having glass transition temperature of 50-230ºC, or 70-210ºC, are also having softening temperature of 90-250ºC, or 100-200ºC (col. 14, lines 39-45 of Moriya et al). Thus, based on the evidence provided by Moriya et al, the ethylene-cycloolefin copolymer A) of Epple et al having a glass transition temperature of 100-240ºC would be reasonably expected to have a softening temperature of 90-250ºC or 100-200ºC as well (as to instant claim 6). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Tsunogae et al discloses molding articles, such as a medical material, specifically a syringe, infusion solution bag and a vial (Abstract, [0088], [0091], [0092]) containing one thermoplastic resin comprising a norbornene-based block copolymer comprising a crystalline norbornene-containing block and a non-crystalline norbornene-containing block having Tg of 40-300ºC, (Abstract, [0092], [0049], as to instant claims 1 and 9).

3) Hirose et al discloses molded articles composed of a composition comprising as high as 99%wt of ethylene-cycloolefin copolymers ([0018], [0040]-[0050]), wherein the molded articles include transfusion bags, transfusion bottles and medical tubes ([0186]).

15. Since Fujita’798, Epple et al and Tsunogae et al  are  related to block cycloolefin copolymers having a crystalline block and a non-crystalline block, specifically norbornene-based block copolymers having different glass transition temperatures, and thereby belong to the same field of endeavor, wherein i) Epple et al discloses said block ethylene-cycloolefin copolymers having glass transition temperatures of 25.1ºC and 152.8ºC, i.e. temperatures within the range of 0-30ºC and 129-160ºC, wherein such ethylene-cycloolefin block copolymers are used in combination with other ethylene-cycloolefin copolymers for making molded articles having excellent e-modulus, yield stress and elongation at break (see col. 22, lines 25-60 of Epple et al), ii) Tsunogae et al specifies the molded articles made from such norbornene-based block copolymers being medical material including vials and syringes ([0092] of Tsunogae et al), and further iii) Hirose et al discloses molded articles, including transfusion bags, transfusion bottles and medical tubes, composed of a composition comprising as high as 99%wt of ethylene-cycloolefin copolymers, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Epple et al, Tsunogae et al, Hirose et al and Fujita’798, and to prepare, or obvious to try to prepare, the ethylene-cycloolefin block copolymer of Fujita’798 having two glass transition temperatures within the ranges of 0-30ºC and also 129-160ºC, such as 25.1ºC and 152.8ºC as taught by Epple et al, so that such copolymer can be acting as a phase mediator in blends with other cycloolefin copolymers, further to use said block copolymers in combination with other ethylene-cycloolefin copolymers to make molded articles having excellent  e-modulus, yield stress and elongation at break as taught by Epple et al; specifically to use, or obvious to try to use such ethylene-cycloolefin block copolymer composition as the single composition for making medical material, such as vials, syringes, transfusion bags as said molded articles, as taught by Tsunogae et al and Hirose et al as well, since such cycloolefin block copolymer compositions and ethylene-cycloolefin copolymers are taught in the art as being used for making medical syringes, transfusion bags and vials, and  it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

	
16. Since the block copolymer of Fujita’798 in view of Epple et al, Hirose et al and Tsunogae et al  is substantially the same as that claimed in instant invention, and is prepared by substantially the same process as that claimed and disclosed in instant invention, therefore, the copolymer of Fujita’798 in view of Epple et al, Hirose et al and Tsunogae et al  would be reasonably expected to have the same properties, including Tg, MWD, intrinsic viscosity, as that claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
17.  Applicant's arguments filed on August 3, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764